Citation Nr: 0401842	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-10 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to health care benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served from June 1976 to July 1988.  He was 
issued a Bad Conduct Discharge.  The RO determined that the 
service was valid for compensation purposes.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 administrative decision 
of the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to health 
care benefits.


REMAND

The issue before the Board is entitlement to health care 
benefits.  Evidence of a bad conduct discharge is of record.  
However, it is unclear whether the RO has recognized one 
continuous period of service or whether it has distinguished 
individual periods service.  Accordingly, the case is hereby 
REMANDED for the following actions:

1.  The RO should indicate whether there 
are individual periods of service or one 
continuous period of service.

2.  The RO should clarify whether it has 
determined that all service-connected 
disabilities are not eligible for health 
care benefits or whether just some 
service-connected disabilities are not 
eligible for health care benefits.

3.  The RO should indicate whether it is 
limiting the bad conduct discharge to the 
February 1983 to July 1988 period of 
service only.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




